Citation Nr: 0520118	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active military service from May 1982 to 
December 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Paul, Minnesota, Regional Office.  The 
veteran subsequently transferred the case to the Regional 
Office (RO) in Denver, Colorado.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

The RO issued a statement of the case in June 2001 regarding 
two unrelated issues for service connection.  It does not 
appear from the record that the veteran has filed a 
substantive appeal.  Therefore, the Board does not have 
jurisdiction to decide the issues listed in the June 2001 
statement of the case.

The Board remanded this case in September 2003 for further 
development, and it has returned for appellate action.

The Board must note that it appears the veteran may be 
raising additional issues, though this is unclear.  The RO 
should request the veteran to clearly indicate what 
additional claims, if any, she wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.

FINDING OF FACT

The veteran's current low back disorder was caused by her 
military service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on her behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of present manifestations 
of the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran contends that service connection is warranted for 
a low back disorder manifested by pain.  A review of her 
service medical records revealed multiple complaints of (and 
treatment for) low back pain throughout her military service, 
diagnosed as strain and myositis.  In September 1983, she was 
placed on physical profile for thoracic and lumbar paraspinal 
myositis.  The profile report indicates that the back pain 
was secondary to muscle spasms.  

According to a February 1984 outpatient treatment, she was 
diagnosed with right lumbar myositis.  In October 1986, she 
was diagnosed with mechanical low back pain and low back 
strain.

Following her discharge from the service, an October 1997 VA 
orthopedic examiner noted the veteran's military history with 
documented treatment for low back pain.  Based on a physical 
examination of the veteran, the examiner assessed that that 
veteran experienced intermittent low back pain.  The low back 
pain was not present as long as the veteran was careful.  She 
could not lift heavy objects, and she would treat her back 
with heat, stretches and Motrin. 

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

After reviewing the evidence of record, the Board concludes 
that service connection for a low back disorder (low back 
strain) is warranted.  Her service medical records show 
multiple complaints of and treatment for low back pain and 
her post-service treatment records show ongoing treatment for 
this condition essentially since her discharge from service.  
The Board finds that this evidence shows a continuity of 
symptomatology for a low back disorder and that, with 
consideration of the benefit of the doubt rule, there is 
current objective evidence of some limited form of back 
disorder at this time.  

Under these circumstances, and resolving the benefit of the 
doubt in the veteran's favor, service connection for a low 
back disorder, diagnosed as mechanical low back pain and low 
back strain during service, is granted.  The nature and 
extent of this disorder is not at issue before the Board at 
this time.  Since this claim is being granted, a discussion 
of VA's notice and duty to assist requirements is 
unnecessary.  


ORDER

Service connection for a low back disorder is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


